Title: To George Washington from Cottineau de Kerloguin, 4 September 1788
From: Cottineau de Kerloguen, Denis-Nicolas
To: Washington, George



Honourable Sir!
Port au Prince [Santo Domingo]Sept. 4th 1788.

Ever Since the Glorious Peace which fixt the American Independance, have I wished for a favourable Opportunity to address Your Excellency, which I have at last obtained through My good Friend Mr J. C. Zollickoffer who has the Honour of presenting this Letter.
So Conspicious a part, as Your Excellency has had in this perilous affair, in Conducting the same Under so many Difficulties, will be handed down to affter ages by History, But Whilst all the World admires Your Desinterested ⟨by⟩ Your So Generously remembring those brave Officers who fought Under Your Banners; in instituting the Order of Cincinatus as a token of their Bravery inspires even Foreigners who have a Share in the American Contest with a Noble Ardour to become Members of Such a Patriotic and Herois Order.
It is this which Occasions this address to Your Excellency, I being own of those Foreigners by Birth a Natif of France, who early in the War became Animated with those Principles of Liberty even before the Alliance with France, fitted out the Pallas a Stout, well armed and Manned Fregatte of 24 Guns, and loden with Warlike Stores, which early in the Spring 1778 beaught in

to North Carolina, where I entered Immediately in the Servise with My Good Friend Mr Zollickoffer, building with my Own Sailors Fort Hancok, on point Lookout as bygoing Commission from the State of North Carolina certifies.
But the Pallas having taken her Cargo on Board, I entered likwise the servise of the United States in Naval Department, and Sailing for France fall in with the British Fregatte La Brune, which I engaged and would have taken her to a Certainty had not an other Fregatte come to her Relief; and which Action being reported to His Most Crist. Majesty Purchassed the Pallas and again entrusted her to my Command and Confirming my Commission from Congress with Order to join the famous Paul Jones on a Cruise.
How we Sailled and fell in with the Briti[s]h Fregatte Seraphis of 44 Guns, and the Fregatte Scarborough and took them both are facts so memorable, as they well authenticated. the Seraphis Fregatte was taken by Paul Jones, and the Scarborough by me. this induced His Most Crist. Majesty to refer on Paul Jones the Military Order of Merite, and Nominated me an Officer of His Royal Marine Nevertheless continuing me in the servise of the United States and I am this Moment Under Orders if any War should brackout Between France or Great Brittan to Join Immediately either the French, or the American Navy.
Thus Circumstanced I approach Your Excellency as Great Master of this Order of Cincinatus in flattering hopes if my Servises come within the prescribed Rules and Limits of this Noble Order I may be Admitted and Incorporated therein. Any of the Usual Expences will be Defray’d By my Friend Mr Zollickoffer who will Transmit to me the Deploma. He has long be[en] wishing for the same admission but as he is on the Spot he can pleade his own cause before Your Excellency. In this happy Expectation, I have the Honour to remain Respectful Most Dutyful and Humble servt

Cottineau De Kerloguin

